Title: To Thomas Jefferson from Thomas G. Watkins, 6 November 1820
From: Watkins, Thomas G.
To: Jefferson, Thomas

Dear Sir,Glenmore
Novr 5. 1820.I have made this year a small experiment of the probable advantage of raising the mangel Wurtzel of the germans in our part of the country—It is the Disette of the french-scarcity root of the English-Beta altissima of Botanists. Those I send you are not quite the largest I have—one with the leaves weighed 10lbs¾ without—8lbs—I intend to report my experiment to the agricultural society with much exactness as to facts and calculation, & think I shall shew that few articles more valuable for stock &c. can be raised among us—if you think it worth while, the largest four sent you, can be buried in a hole under a conical top like turnips, & presumed to bear seed next spring they shou’d be carefully set far away from the common Cut, as they wou’d most probably amalgamate with these—The smaller ones sent I shou’d be thankful if the ladies at Monticello, wou’d give a fair trial, as to their esculant qualities—They may require more boiling than the common Cut, as they are of a stouter texture.I am with the greatest respect & affectn yr Obdt ServtT G Watkins